Citation Nr: 1528597	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-34 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as a synovial facet cyst at L5.

2.  Entitlement to service connection for left leg sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from August 1972 to October 1979 and from December 2003 to January 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has a lumbar spine synovial cyst due to service.  Postservice treatment records show that the Veteran has active arthritic changes around L5-S1 and a synovial cyst at this cite.  On December 2003 pre-deployment health assessment, there was no mention of a back problem.  However, on December 2004 post-deployment health assessment, stable low back pain of recent onset was noted.  Considering this evidence, the Board finds that a VA examination to secure a medical nexus opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 27 (2007).   The Board acknowledges that on June 2012 VA examination, the examiner noted that a synovial facet cyst was diagnosed in 2002 according to imaging studies completed at that time.  However, a review of such imaging studies only shows an impression of hypertrophic bilateral L5-S1 facet arthrosis.  Accordingly, the VA examiner should also comment on these imaging studies and discuss whether the findings of arthrosis indicate the presence of a synovial cyst at that time.

Regarding the Veteran's claim for left leg sciatica, he contends that such is due to his synovial facet cyst.  Treatment records indicate that intermittent inflammation of the cyst results in sciatica.  Further, on June 2012 VA back examination, involvement of the L2/L3L/L4 nerve roots of both legs is shown.  Therefore, this claim is inextricably intertwined, and resolution of such claim is dependent upon the adjudication of the Veteran's claim for service connection for a synovial facet cyst.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records related to the Veteran's lumbar spine and left leg sciatica.

2.  After completion of directive #1, schedule the Veteran for an examination to address the etiology of his diagnosed lumbar spine synovial facet cyst.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that a synovial facet cyst is related to [any period of] his active duty service, to include his low back pain complaints noted therein?

(b)  The examiner should also discuss the December 2002 lumbar spine imaging, which indicated an impression of hypertrophic bilateral L5-S1 facet arthrosis.  The examiner should address the June 2012 VA examiner's notation that such imaging showed the presence of a synovial cyst, expressing agreement or disagreement with such finding.

The examiner must explain the rationale for any opinions given.  The explanation should include discussion of the lay statements of record.

3.  After the above development is complete and any other development that may be warranted, readjudicate the claims for service connection for a lumbar spine synovial facet cyst and left leg sciatic.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




